   Case: 4:19-cr-00485-CDP Doc. #: 55 Filed: 04/15/20 Page: 1 of 3 PageID #: 216



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      ) No.: 4:19-cr-00485-1-CDP-NCC
                                               )
MICAH GORDON,                                  )
                                               )
       Defendant.                              )

                     MOTION FOR RELEASE PENDING DESIGNATION
                          TO BUREAU OF PRISONS FACILITY

       Comes now defendant, MICAH GORDON, through counsel, Stephen C. Williams, and

moves this Court, pursuant to 18 U.S.C. § 3145, to order him released on house arrest pending

designation to report to a BOP facility. In support thereof Defendant states:

       1. Defendant is currently detained at the St. Louis City Justice Center. Defendant has

            reported to counsel that the Jail is not adhering to safety protocols in order to protect

            against the spread of COVID -19. Specifically, inmates are being allowed into the

            dayrooms/rec rooms in large numbers (sometimes 20 – 30). Inmates are allowed to be in

            close proximity to one another – for example, sitting across a table playing chess. And

            staff are not consistently wearing their protective clothing. In fact, some staff are

            carrying their face masks hanging from their belts.

       2. Counsel has verified with another of his clients that these conditions exist. Counsel has

            also verified through another attorney that practices in this district that he too has a client

            that has observed and reported these conditions to him. Counsel has previously reported

            these conditions to the U.S. Marshal, EDMO, on two occasions. Counsel has also

            previously notified the Court of these conditions. Counsel has verified with Defendant

            that these conditions continue to persist as of today’s date.
Case: 4:19-cr-00485-CDP Doc. #: 55 Filed: 04/15/20 Page: 2 of 3 PageID #: 217



   3. It is further counsel’s understanding that no detainees are currently being transferred to

      Bureau of Prison’s custody while the COVID-19 crisis continues. Therefore, at present,

      Mr. Gordon would remain detained in the Justice Center until the pandemic has subsided

      – an indeterminate date in the future.

   4. Ordinarily, a person sentenced do a term of imprisonment will be detained absent a

      viable issue on appeal or motion for new trial. 18 U.S.C. § 3143(b).

   5. However, pursuant to 18 U.S.C. § 3145 a court reviewing a previous order of detention

      may order a defendant released under appropriate conditions if exceptional

      circumstances exist justifying his release.

   6. Counsel submits that, in light of this Court’s findings, orders and ubiquitous reporting

      and orders from state governors as well as pronouncements and advice from the U.S.

      government – to include the CDC and the President - the Court can take judicial notice

      of the seriousness of COVID-19 and the need to take proactive protective measures such

      as enforced social distancing and use of facemasks when social distancing cannot

      otherwise be enforced.

   7. In light of the forgoing, Defendant submits that exceptional circumstances exist to justify

      Mr. Gordon’s release after sentencing pending his designation to a Bureau of Prisons

      facility.

   8. Mr. Gordon submits that the Court has appropriate conditions available to it – namely

      house arrest with electronic monitoring – to reasonably assure the safety of the

      community and that Mr. Gordon with report as directed to the U.S. Marshal - or any

      BOP facility – when designated.

      WHEREFORE, Defendant prays that this Court find that exceptional circumstances exist

   to warrant Mr. Gordon’s release pending designation to a BOP facility.
   Case: 4:19-cr-00485-CDP Doc. #: 55 Filed: 04/15/20 Page: 3 of 3 PageID #: 218



                                                       Respectfully submitted,


                                                       /STEPHEN C. WILLIAMS
                                                       Kuehn, Beasley & Young, P.C.
                                                       23 South 1st Street
                                                       Belleville, IL 62220
                                                       Telephone: (618) 277-7260
                                                       Fax: (618) 277-7718
                                                       swilliams@kuehnlawfirm.com




                                   CERTIFICATE OF SERVICE

       I hereby certify that on April15th, 2020, I electronically filed this Motion for Release
Pending Designation to a BOP Facility with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to all counsel of record.

                                                       /STEPHEN C. WILLIAMS
                                                       Kuehn, Beasley & Young, P.C.
                                                       23 South 1st Street
                                                       Belleville, IL 62220
                                                       Telephone: (618) 277-7260
                                                       Fax: (618) 277-7718
                                                       Swilliams@kuehnlawfirm.com
